IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,513-01


                EX PARTE RICARDO MORENO RAMIREZ, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-2944-12-A IN THE 92ND DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because although he pleaded guilty after

having been told that he would be released on shock probation, he is not eligible for shock probation.

The trial court made findings of fact and conclusions of law and recommended that we grant relief.

Relief is granted. The judgment in cause number CR-2944-12-A in the 92nd District Court of

Hidalgo County is set aside, and Applicant is remanded to the custody of the Sheriff of Hidalgo
                                                                                                  2

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 22, 2013
Do not publish